--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


MANAS PETROLEUM CORPORATION
STOCK OPTION AGREEMENT
(Not For Use For Investor Relations)
 




 
THIS STOCK OPTION AGREEMENT (“Agreement”) is made and entered into as of the
date set forth below, by and between MANAS PETROLEUM CORPORATION, a Nevada
corporation (the “Company”), and the following officer of the Company (herein,
the “Optionee”):
 
In consideration of the covenants herein set forth, the parties hereto agree as
follows:
 
1.
Option Information.

 
 
(a)
Date of Option:
September 22, 2011

 
 
(b)
Optionee:                              ______________________

 
 
(c)
Number of Shares:
____00,000

 
 
(d)
Exercise Price:
$0.215

 
2.
Acknowledgements.

 
 
(a)
The Board of Directors (the “Board”) and the shareholders of the Company have
adopted the MANAS PETROLEUM CORPORATION 2011 STOCK OPTION PLAN (the “Plan”),
pursuant to which this Option is being granted; and

 
 
(b)
The Board has authorized the granting to Optionee of a stock option
(the“Option”) to purchase shares of common stock of the Company (“Common
Shares”) upon the terms and conditions hereinafter stated.

 
3.
Shares; Price.

 
3.1           The Company hereby grants to Optionee the non-transferable right
to purchase, upon and subject to the terms and conditions herein stated, the
number of Common Shares set forth in Section 1(c) above (the “Shares”) for cash
at the price per Share set forth in Section 1(d) above (the “Exercise Price”).
 
4.
Term of Option.

 
4.1           This Option shall expire, and all rights hereunder to purchase the
Shares shall terminate, ten (10) years from the date hereof or, if earlier, upon
the date and for the reasons specified in Section 7, Section 8 or Section 13,
below.  Nothing contained herein shall be construed to interfere in any way with
the right of the Company to terminate the relationship between it and
 
 

 
 

--------------------------------------------------------------------------------

 
4.2    Optionee, or to increase or decrease the compensation paid to Optionee,
if any, from the rate in effect as of the date hereof.
 
5.
Vesting of Option.

 
5.1           Subject to the provisions of Section 7, Section 8 or Section 13,
below, this Option shall become exercisable in four equal instalments equal to
one-quarter of the total number of Shares.  The first instalment shall become
exercisable on the first day of the sixth full calendar month after the date of
this Agreement and each subsequent instalment shall become exercisable on the
first day of the calendar month that is six months after the prior instalment
has vested, with the final instalment vesting on the first day of the 24th
calendar month after the date of this Agreement.  The instalments shall be
cumulative (i.e., this option may be exercised, as to any or all Shares covered
by an instalment, at any time or times after an instalment becomes exercisable
and until expiration or termination of this Option).
 
6.
Exercise.

 
6.1           This Option shall be exercised by delivery to the Company of:
 
 
(a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A;

 
 
(b)
a cashier’s cheque, bank draft, wire transfer (pursuant to wire transfer
instructions that will be supplied by the Company upon request) or cash in the
amount of the Exercise Price of the Shares covered by the notice; and

 
 
(c)
a written investment representation as provided for in Section 13 hereof.

 
Except as otherwise expressly permitted in Section 8, below, this Option shall
not be assignable or transferable and may be exercised only by Optionee during
his or her lifetime.
 
7.
Termination of Service.

 
7.1           If Optionee’s service as a consultant, employee, officer or
director of the Company terminates for any reason, no further instalments shall
vest pursuant to Section 5 and Optionee shall have the right at any time within
thirty (30) days following such termination of services or the remaining term of
this Option, whichever is less, to exercise in whole or in part this Option to
the extent, but only to the extent, that this Option was exercisable as of the
date Optionee ceased to be any one or more of a consultant, employee, officer or
director of the Company; provided, however, if Optionee is terminated for
reasons that would justify a termination of employment “for cause” as
contemplated by applicable law, the foregoing right to exercise shall
automatically terminate on the date Optionee ceases to be any one or more of a
consultant, employee, officer or director of the Company as to all Shares
covered by this Option not exercised prior to termination.  Unless earlier
terminated, all rights under this Option shall terminate in any event on the
expiration date of this Option specified in Section 4 hereof.
 
 

 
2

--------------------------------------------------------------------------------

 
7.2   Death of Optionee.
 
7.3           If the Optionee shall die while serving as any of a consultant,
employee, officer or director of the Company, Optionee’s personal representative
or the person entitled to Optionee’s rights hereunder may at any time within
ninety (90) days after the date of Optionee’s death, or during the remaining
term of this Option, whichever is the lesser, exercise this Option and purchase
Shares to the extent, but only to the extent, that Optionee could have exercised
this Option as of the date of Optionee’s death; provided, in any case, that this
Option may be so exercised only to the extent that this Option has not
previously been exercised by Optionee.
 
8.
No Rights as Shareholder.

 
8.1           Optionee shall have no rights as a shareholder with respect to the
Shares covered by any instalment of this Option until the effective date of the
issuance of Shares following exercise of this Option, and no adjustment will be
made for dividends or other rights for which the record date is prior to the
date such stock certificate or certificates are issued except as provided in
Section 10 hereof.
 
9.
Recapitalization.

 
9.1           Subject to any required action by the shareholders of the Company,
the number of Shares covered by this Option, and the Exercise Price thereof,
shall be proportionately adjusted for any increase or decrease in the number of
issued Common Shares resulting from a subdivision or consolidation of Common
Shares or the payment of a stock dividend, or any other increase or decrease in
the number of such Common Shares effected without receipt of consideration by
the Company; provided however that the conversion of any convertible securities
of the Company shall not be deemed having been “effected without receipt of
consideration by the Company.”
 
9.2           In the event of a proposed dissolution or liquidation of the
Company, a merger or consolidation in which the Company is not the surviving
entity, or a sale of all or substantially all of the assets or capital stock of
the Company (collectively, a “Reorganization”), this Option shall terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Board; provided, however, if Optionee shall be a consultant,
employee, officer or director of the Company at the time such Reorganization is
approved by the stockholders, Optionee shall have the right to exercise this
Option as to all or any part of the Shares, without regard to the instalment
provisions of Section 5, for a period beginning 30 days prior to the
consummation of such Reorganization and ending as of the Reorganization or the
expiration of this Option, whichever is earlier, subject to the consummation of
the Reorganization.  In any event, the Company shall notify Optionee, at least
30 days prior to the consummation of such Reorganization, of his exercise
rights, if any, and that the Option shall terminate upon the consummation of the
Reorganization.
 
9.3           Subject to any required action by the shareholders of the Company,
if the Company shall be the surviving entity in any merger or consolidation,
this Option thereafter shall pertain to and apply to the securities to which a
holder of Common Shares equal to the Shares subject to this Option would have
been entitled by reason of such merger or consolidation, and the instalment
provisions of Section 5 shall continue to apply.
 
 

 
3

--------------------------------------------------------------------------------

 
9.4    In the event of a change in the Common Shares of the Company as presently
constituted, which is limited to a change of all of its authorized Common Shares
without par value into the same number of Common Shares with a par value, the
shares resulting from any such change shall be deemed to be the Shares within
the meaning of this Option.
 
9.5           To the extent that the foregoing adjustments relate to Common
Shares or securities of the Company, such adjustments shall be made by the
Board, whose determination in that respect shall be final, binding and
conclusive.  Except as hereinbefore expressly provided, Optionee shall have no
rights by reason of any subdivision or consolidation of Common Shares of any
class or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class, and the number and price of Shares
subject to this Option shall not be affected by, and no adjustments shall be
made by reason of, any dissolution, liquidation, merger, consolidation or sale
of assets or capital stock, or any issue by the Company of shares of stock of
any class or securities convertible into shares of stock of any class.
 
9.6           The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.
 
10.
Taxation upon Exercise of Option.

 
10.1           Optionee understands that, upon exercise of this Option, Optionee
may, depending on applicable tax laws in the jurisdiction where Optionee is
liable for the payment of income taxes, recognize income, for income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price.  The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with the Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes.  Withholding for federal
or state income and employment tax purposes will be made, if and as required by
law, from Optionee’s then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.
 
11.
Modification, Extension and Renewal of Options.

 
11.1           The Board may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefor (to the extent not theretofore
exercised), subject at all times to the Plan, the applicable rules of any
regulatory authority or stock exchange, and any applicable
laws.  Notwithstanding the foregoing provisions of this Section 12, no
modification shall, without the consent of the Optionee, materially alter to the
Optionee’s detriment or materially impair any rights of Optionee hereunder.
 
 

 
4

--------------------------------------------------------------------------------

 
11.2   TSX Venture Exchange
 
If and for so long as any of the Company’s securities are listed for trading on
the TSX Venture Exchange (the “TSXV”), the provisions of this Section 13 will
apply to this Agreement and to any Options granted hereunder.  To the extent
that the provisions of this Section are inconsistent with the provisions found
in the other Sections of this Agreement, the provisions of this Section will
prevail.
 
 
11.3
The terms “directors”, “employees”, “consultants”, “consultant company” and
“management company employee” will have the meanings as defined in the
applicable policy of the TSXV.  As a condition precedent to the issuance of an
Option, the Company must be able to represent to the TSXV as of the grant date
that the Optionee is a bona fide employee, consultant or management company
employee, as the case may be.

 
 
11.4
The exercise price of an Option must be paid in cash.

 
 
11.5
Options and Shares will be subject to all applicable trading restrictions in
effect pursuant to TSXV policies and the Company shall be entitled to legend any
Option certificates and the certificates representing Shares issued upon
exercise of Options accordingly, including TSXV legends, as applicable.

 
 
11.6
In the event of Optionee’s death, any Options held by Optionee shall pass to the
personal representative (being the executor or administrator of the deceased
Optionee, duly appointed by a court or public authority having jurisdiction to
do so) of Optionee and shall be exercisable by the personal representative on or
before the date which is the earlier of twelve months following the date of
death and the applicable expiry date.

 
 
11.7
The Options granted hereunder are subject to approval by a majority of the
Company’s disinterested shareholders at a meeting of the shareholders if this
Agreement would result at any time in:

 
 
i.
the number of Common Shares reserved for issuance pursuant to all stock options
granted to “Insiders” (as that term is defined under applicable law), including
those granted pursuant to this Agreement, exceeding ten percent (10%) of the
issued and outstanding Common Shares of the Company; or

 
 
ii.
the grant to Insiders, within a 12 month period, of a number of options,
including those granted pursuant to this Agreement, exceeding ten percent (10%)
of the issued and outstanding Common Shares of the Company; or

 
 
iii.
the issuance to any one person, including Optionee, within a 12 month year
period, of a number of Common Shares exceeding five percent (5%) of the issued
and outstanding Common Shares of the Company.

 
 
iv.
If Optionee is not an individual, Optionee shall complete and file with TSXV a
Certification and Undertaking Required from a Company Granted an Incentive Stock
Option (Form 4F), as described in Sections 2.5 and 4.2 of TSXV Policy 4.4 as in
effect on the date of this Agreement and as the same may be amended from
time-to-time.


 
5

--------------------------------------------------------------------------------

 
11.8          If Optionee is a new Insider of the Company, Optionee shall
complete and file a Personal Information Form (Form 2A) or, if applicable, a
Statutory Declaration (Form 2C1) with TSXV.
 
12.
Representations and Warranties

 
12.1           Optionee authorizes the Company to represent and warrant to the
TSXV that Optionee is, as applicable, either a “director”, “employee”, or
“consultant” of the Company.  For the purposes of this Section 14.1, the
foregoing terms shall have the meaning attributed to them in Section 1.2 of TSXV
Policy 4.4 as that Policy is in effect on the date of this Agreement and as the
same may be amended from time-to-time.
 
12.2           If on the date of this Agreement or on the date of exercise of
any of the Options granted hereunder, Optionee is a U.S. Person (as defined in
Rule 902 of Regulation S, promulgated by the Securities and Exchange Commission)
or is physically located in the United States, Optionee represents and agrees
that:
 
 
(a)
if and when Optionee exercises this Option in whole or in part, Optionee will in
each case acquire the Shares upon such exercise for the purpose of investment
and not with a view to, or for resale in connection with, any distribution
thereof; and that upon such exercise of this Option in whole or in part,
Optionee (or any person or persons entitled to exercise this Option under the
provisions of Sections 7 and 8 hereof) shall furnish to the Company a written
statement to such effect, satisfactory to the Company in form and substance.  If
the Shares represented by this Option are registered under the Securities Act of
1933, as amended (the “Securities Act”) either before or after the exercise of
this Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement;

 
 
(b)
that Optionee has had access to the financial statements of the Company, has had
the opportunity to ask questions of the Company concerning its business,
operations and financial condition, and to obtain additional information
reasonably necessary to verify the accuracy of such information (collectively,
the “Company Information”).  Optionee understands that all of the Company
Information is available for Optionee’s review on both the EDGAR database
maintained by the Securities and Exchange Commission (as www.sec.gov) and the
SEDAR database maintained by the Canadian Securities Administrators (at
www.sedar.com);

 
6

--------------------------------------------------------------------------------

 
 
 
(c)
that Optionee has sufficient education and experience as will enable Optionee to
review and understand the Company Information and is able to assess the merits
and the risks of an investment in the Company and its business; and

 
 
(d)
that Optionee will provide any information required by the Company in connection
with the grant of the Option or the exercise thereof and that all information
provided by Optionee to the Company is complete and accurate and Optionee
understands and agrees that the Company and others will rely upon the truth and
accuracy of such acknowledgements, representations and agreements, and Optionee
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, Optionee shall promptly notify the
Company.

 
12.3           The securities deliverable upon exercise of these Options may be
subject to restrictions on resale under applicable securities laws and the
policies of any stock exchange or market on which the Company’s securities may
be traded or listed for quotation from time-to-time.  Optionee agrees that the
Company may take such steps as the Company deems reasonably necessary to comply
with applicable law and the requirements of any stock exchange and, promptly
after receipt of any request from the Company, acting reasonably, Optionee shall
cooperate with the Company in providing information to regulatory authorities,
filing required reports and similar compliance efforts.
 
12.4           Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 
7

--------------------------------------------------------------------------------

 
and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate including, where applicable, any legend required by the
Canadian securities laws or any stock exchange on which securities of the
Company are traded.  Appropriate stop transfer instructions with respect to the
Shares have been placed with the Company’s transfer agent.
 
13.
Stand-off Agreement.

 
13.1           Optionee agrees that, in connection with any registration of the
Company’s securities under the Securities Act, and upon the request of the
Company or any underwriter managing in an underwritten offering of the Company’s
securities, Optionee shall not sell, short any sale of, loan, grant an option
for, or otherwise dispose of any of the Shares (other than Shares included in
the offering) without the prior written consent of the Company or such managing
underwriter, as applicable, for a period of at least one year following the
effective date of registration of such offering.
 
14.
Notices.

 
14.1           Any notice required to be given pursuant to this Option or the
Plan shall be in writing and shall be deemed to be delivered upon receipt or, in
the case of notices by the Company, five (5) days after deposit in the mail,
postage prepaid, addressed to Optionee at the address last provided by Optionee
to the Company.
 
15.
Agreement Subject to Plan; Applicable Law.

 
15.1           This Option is made pursuant to the Plan and shall be interpreted
to comply therewith.  A copy of the Plan is available to Optionee, at no charge,
at the principal office of the Company.  Any provision of this Option
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan.  The interpretation and enforcement of this
Option Agreement and any questions with respect to the validity of any Options
granted hereunder shall be governed by the laws of the State of Nevada and, to
the extent applicable, the federal laws of the United States and the securities
laws of any state or province of the United States or Canada having jurisdiction
over the Company.
 


 
[SIGNATURE PAGE FOLLOWS.]

 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.


COMPANY:
 
MANAS PETROLEUM CORPORATION,
a Nevada corporation
By:   _______________________________________          
Name:  _______________________________________           
Title:  _______________________________________           



OPTIONEE:
 
By:   _______________________________________          
(signature)
Name:  _______________________________________           



(one of the following, as appropriate, shall be signed)


I certify that as of the date hereof I am unmarried
 
 
_______________________________________
Optionee
 
By his or her signature, the spouse of Optionee hereby agrees to be bound by the
provisions of the foregoing INCENTIVE STOCK OPTION AGREEMENT
 
_______________________________________
Spouse of Optionee




 
9

--------------------------------------------------------------------------------

 
APPENDIX A
 
NOTICE OF EXERCISE
 
MANAS PETROLEUM CORPORATION
 
Re:  Nonstatutory Stock Option
 
Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:
 
Nonstatutory Stock Option Agreement dated: ________________
 
Number of shares being purchased: ________________
 
Exercise Price: $________________
 
A check in the amount of the aggregate price of the shares being purchased is
attached.
 
I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.
 
I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.
 
I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2011 Stock Option Plan.


 
By:  _______________________________________         
(signature)


Name:       _______________________________________    

 
10

--------------------------------------------------------------------------------

 
